DETAILED ACTION
Re Application No. 16/843004, this action responds to the amendment dated 06/29/2022.
At this point, 1, 10, and 19 have been amended.  Claims 4, 8, and 17 have been cancelled.  New claim 21 has been added.  Claims 1-3, 5-7, 9-16, and 18-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner notes Applicant’s amended claims dated 06/29/2022; in view of the amendments, Examiner’s prior objections to the claims have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-16,18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bagal (US 2014/0188819 A1) in view of Dorward et al (US 2003/0018878 A1).
 
Re claim 1, Bagal discloses the following:
A method for data deduplication, comprising: (p. 7, ¶ 68).  The storage system is deduplicated;
in response to receiving a first write request, determining whether a first data block to which the write request is related is compressible or incompressible (p. 2, ¶ 21-22).  In response to receiving a request to write data, the system determines whether a data block is highly compressible (compressible);
the first data block having a predetermined block size (¶ 54).  The data blocks (including a first data block) are limited to a predetermined uncompressed size, corresponding to an OS page size (e.g. 4KB or 8KB);
determining that the first data block is incompressible (p. 6, ¶ 63).  If it is determined that there are insufficient gains from compression (i.e. the block is incompressible), then it is stored uncompressed;
allocating a first storage segment in a storage area of a storage device, the first storage segment having the first size greater than the predetermined block size; and (¶ 54-55).  Both compressed and uncompressed (uncompressible) data blocks can be expanded and stored over a plurality of OS pages, and thus over a larger size than the predetermined block size (since as noted above, the data block sizes are designed to correspond to an OS page size);
storing the first data segment in the first storage segment through a first deduplication operation (p. 7, ¶ 68).  Deduplication is applied to stored data blocks, whether compressed or uncompressed.

Bagal discloses a header for compressed data blocks, but does not specifically disclose adding header information to an incompressible block.

Dorward discloses that in response to determining that the first data block is incompressible, adding first header information to the first data block to generate a first data segment having a first size greater than the predetermined block size; and (p. 4, ¶ 48).  The blocks contain headers indicating whether data was compressed and if so, what method was used.  In the case of an incompressible block, the header contains an indication that the block is not compressed (adding header information).  The first size is the size of the incompressible data block plus the size of the header.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data compression header system of Bagal to store header information for both compressed and uncompressed data blocks, because it would be applying a known method to improve a similar method in the same way.  Bagal discloses a data compression system which stores block info for compressed blocks in a header.  Dorward also discloses a data compression system, which has been improved in a similar way to the claimed invention, to include header information for both compressed and uncompressed blocks.  It would have been obvious to one having ordinary skill in the art to apply the header for both compressed and uncompressed data from Dorward to the data compression of Bagal, because it would yield the predictable improvement of providing additional metadata along with uncompressed data.

Re claim 2, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses the following:
wherein storing the first data segment in the first storage segment through the deduplication process comprises: creating a logical block corresponding to the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the first […] information, a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68).  A checksum (feature value) is generated for each data block;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the first storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.

Dorward further discloses header information for an incompressible data block (p. 4, ¶ 48).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Bagal and Dorward, for the reasons noted in claim 1 above.

Re claim 3, Bagal and Dorward disclose the method of claim 2, and Bagal further discloses the following: wherein storing the first data segment in the first storage segment through the deduplication operation comprises: in response to determining that the feature value is absent from the set of feature values, adding the feature value into the set of feature values; and storing the first data segment in the first storage segment that is available in the storage area (Fig. 1C; p. 7, ¶ 65 and 68).  If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

Re claim 5, Bagal and Dorward disclose the method of claim 21 (see below), and Bagal further discloses the following:
wherein storing the second data segment in the second storage segment through the second deduplication process comprises: creating a logical block corresponding to the second data segment (Fig. 1C; p. 7, ¶ 65 and 68).  The deduplication process maps the various blocks to logical addresses (logical blocks);
generating, based on the second header information, a feature value for identifying the first data segment (Fig. 1C; p. 7, ¶ 65 and 68; p. 8, ¶ 75).  A checksum (feature value) is generated for each data block; in the case of a compressed block, this checksum can be stored in a header;
in response to determining that the feature value has been comprised in a set of feature values, mapping the logical block via a mapper to the second storage segment in which a data block corresponding to the feature value is located (Fig. 1C; p. 7, ¶ 65 and 68).  If the checksum matches an existing block (the feature value has been comprised in a set of feature values), the deduplication engine (mapper) maps the new logical address to the existing data block (first storage segment);
wherein the mapper is configured for building a mapping of the logical block to the storage area, and the set of feature values comprises different features corresponding to different data blocks (Fig. 1C; p. 7, ¶ 65 and 68).  The mapper maps data blocks to various logical addresses.  The set of logical block checksums identifying each unique data block is the set of feature values.

Re claim 6, Bagal and Dorward disclose the method of claim 5, and Bagal further discloses the following: wherein storing the second data segment in the second storage segment through the second deduplication operation comprises: in response to determining that the feature value is absent from the set of feature values, adding the feature value into the set of feature values; and storing the second data segment in the second storage segment that is available in the storage area (Fig. 1C; p. 7, ¶ 65 and 68).  If the data block does not match a checksum (the feature value is absent from the set of feature values), it is stored in a new block, and the checksum added to the file region map.

Re claim 7, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses that determining whether the data block is compressible or incompressible comprises: compressing the first data block; determining a compression ratio of the compressing; and in response to determining that the compression ratio is greater than a threshold, determining that the first data block is incompressible (p. 6, ¶ 63).  The compression ratio for a block is calculated, and if the space saved is below a threshold percentage (ratio greater than a threshold), it is determined that it is not worth compressing (incompressible).

Re claim 9, Bagal and Dorward disclose the method of claim 21 (see below), and Bagal further discloses that in response to determining that all second storage elements in the storage area are unavailable, allocating a new storage area in the storage device (pp. 7-8, ¶ 68-74).  In the situation where the checksum does not match any existing block, the existing storage segments (i.e. first storage segments/second storage segments) are not able to store the data (unavailable).  Accordingly, a new block is allocated to store the unique data, and a new checksum entry is added to the file region map.

Re claims 10-16 and 18, Bagal and Dorward disclose the methods of claims 1-3, 21, 5-7 and 9 above, respectively; accordingly, they also disclose electronic devices implementing those methods, as in claims 10-16 and 18, respectively (See Bagal, Fig. 1A, computing device 110).  Re claim 10, Bagal further discloses the following:
one or more processors; and (p. 8, ¶ 78);
a storage device for storing one or more programs, the one or more programs, when executed by the one or more processors, causing the one or more processors to perform acts comprising: (p. 8, ¶ 78).

Re claim 19, Bagal and Dorward disclose the method of claim 1 above; accordingly, they also disclose a computer program product having a non-transitory computer readable medium which stores a set of instructions to perform data deduplication (See Bagal, p. 9, ¶ 83-84).

Re claim 21, Bagal and Dorward disclose the method of claim 1, and Bagal further discloses the following:
in response to receiving a second write request, determining whether a second data block to which the second write request is related is compressible or incompressible (p. 2, ¶ 21-22).  Further write requests can be received, and they can be directed to either compressible or incompressible data blocks;
the second data block having the predetermined block size (¶ 54).  Compressible blocks are also subject to the predetermined block size;
in response to determining that the data block is compressible: compressing the second data block; and (¶ 20-21).  If it is determined that a data b lock is highly compressible, then it is compressed;
adding second header information to the compressed second data block to generate a second data segment having a second size smaller than the size of the first data segment (¶ 60 and 75).  The header is added to the beginning of the compressible block (¶ 75); the total compressed size of the block is smaller than a full block size; accordingly, since the size of an uncompressed block is at least as large as a logical block, a second data segment which is smaller than a logical block is smaller than the first data segment (¶ 60);
allocating a second storage segment in the storage area of the storage device, the second storage segment having the second size; and (¶ 60).  The compressed data allocated to be stored in a portion (second storage segment) of a logical block; additionally, an indication of this smaller size is stored in metadata with the compressed data;
 storing the second data segment in the second storage segment through the a second deduplication operation (¶ 68).  Compressed data blocks are also stored according to the de-duplication process (second deduplication operation (p. 7, ¶ 68).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bagal in view of Dorward, and further in view of Vitalo et al (US 8555053 B1).

Re claim 20, Bagal, Dorward, and Li do not specifically disclose padding compressed data blocks.

Vitalo discloses that in response to determining that the data block is compressible, further adding padding information to the compressed block to generate the second data segment of the second data size (Abstract; col. 5, lines 40-64).  The padding logic adds padding to data blocks to ensure a constant data size (Abstract).  This includes padding compressed blocks (col. 5, lines 40-64).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the data compression of Bagal (combined with Dorward), because Vitalo suggests that padding data to a constant block size would ensure optimal disk performance (Abstract).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-3, 5-7, 9-16, and 18-21 filed 06/29/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 10, and 19, Applicant argues that Bagal, Dorward, and Li do not disclose the claimed invention, for 2 reasons.

First, Applicant argues that Bagal, Dorward, and Li do not disclose the newly amended limitations “in response to determining that the first data block is incompressible, adding first header information to the first data block to generate a first data segment having a first size greater than the predetermined block size […] allocating a first storage segment in a storage area of a storage device, the first storage segment having the first size greater than the predetermined block size”.   Furthermore, Applicant argues that “the claimed invention can advantageously avoid the problem of exceeding a maximum size of a storage segment (the maximum size typically being the block size) once header information is added to an incompressible data block in a deduplication environment”.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  Dorward discloses adding header data to uncompressed data; the total size of the uncompressible block + header information (first data segment) is larger than the size of just the uncompressible block data itself (predetermined block size) (¶ 48).  Furthermore, Bagal discloses that data requests may span multiple file region maps (i.e. multiple blocks) (¶ 34), and further discloses that if it is determined that the data plus metadata would be inappropriate to store in a single block, then it may be expanded to multiple data blocks (¶ 54-55).  Accordingly, the combination of Bagal and Dorward discloses adding additional header data to what is already a full uncompressed block (Dorward), and thus the storage space used to store the data plus the header must be larger than the block size, since the header takes up additional space, and Bagal further discloses storing data for a request over a plurality of blocks.

Second, Applicant argues that Dorward discloses variable sized blocks, whereas in amended claim 1, “the predetermined block size of the data blocks is maintained”.  In response, Applicant’s second argument has been fully considered, but is not deemed persuasive, for 2 reasons.  First, Applicant’s argument that Dorward discloses variable sized blocks, not fixed size ones, is not deemed persuasive.  Applicant has cited ¶ 77 of Dorward as disclosing that the blocks are variable sized; while it is true that Dorward does contemplate utilizing variable-sized blocks as an option, this argument ignores the remainder of ¶ 77, which clearly discloses that “In the illustrative embodiment described above, the structures used for storing data on the server 104 break files into a series of fixed sized blocks”, and that the limitation “can be overcome” by applying variable sized blocks.  In other words, the illustrative embodiment uses a fixed block size, and this can be, but does not need to be, modified to use variable block sizing.  Second, even if Dorward exclusively required variable block sizing, Applicant has not explicitly disclosed what the “first storage segment” is, or how it “advantageously avoids the problem of exceeding a maximum size of a storage segment”, other than that it is larger than the predetermined block size.  Accordingly, the claim language is broad enough that it could mean, among other things, 1) “a first data segment” could merely comprise a block, plus the added metadata (since the metadata takes up space, this collectively must be larger than the block size itself), 2) a first data segment” being larger than a predetermined block size could simply be allowing data that will not fit into a single block to spill over into an additional block or blocks, the plurality of blocks collectively being the “first data segment”, or 3) a predetermined block size being adjusted to a new larger size, the new larger block being the first data segment.  Accordingly, any of these interpretations, including adjusting block size to fit data, would read onto the current claim language.
Re claims 21 and 13, Applicant argues that Bagal, Dorward, and Li do not disclose the claimed invention, for 2 reasons.

First, Applicant argues that Bagal, Dorward, and Li do not disclose “in response to determining that the data block is compressible: compressing the second data block; and adding second header information to the compressed second data block to generate a second data segment having a second size smaller than the size of the first data segment; allocating a second storage segment in the storage area of the storage device, the second storage segment having the second size”.  In response, Applicant’s first argument has been fully considered, but is not deemed persuasive.  Bagal discloses compressing compressible data, adding header information, and storing the header and data in a portion of a block, which is smaller than a full block (¶ 20-21, 60, 75).  Since the compressible data portion (second storage segment) is smaller than a full block, and the incompressible data portion (first storage segment) is at least a full block, the second storage segment is smaller than the first storage segment.

	Second, Applicant argues that Dorward discloses variable-sized blocks, as was previously argued with respect to claims 1, 10, and 19 above.  Accordingly, Applicant is directed to Examiner’s arguments re claims 1, 10, and 19 above.

Re claims 2-3, 21, 5-7, 9, 11-16, 18, and 20, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 10, and 19, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 10, and 19 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 06/29/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1-3, 5-7, 9-16, and 18-21 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132